1                                                                        Judge Richard A. Jones
2

3

4

5
                               UNITED STATES DISTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON
7    UNITED STATES OF AMERICA,               )
8                                            )
                                             )         NO. CR19-035RAJ
9                                Plaintiff,  )
                v.                           )         ORDER ON IRONS’
10
                                             )         MOTION TO SEAL
11                                           )
     RHETT IRONS,                            )
12                                           )
13                               Defendant. )
     _______________________________________ )
14
            Having considered Defendant Rhett Irons’ Motion to Seal his Second Revised Exhibit
15

16   List, and finding good cause,

17          THE COURT ORDERS THAT Defendant Irons’ Motion to Seal (Dkt. #203) is
18   GRANTED and Defendant Irons’ Second Revised Exhibit List shall remain under seal.
19
            DATED this 11th day of December, 2019.
20

21

22
                                                   A
23                                                 The Honorable Richard A. Jones
                                                   United States District Judge
24

25

26
     ORDER TO SEAL - 1
27
                                                                           ROBERT W. GOLDSMITH
28                                                                           Attorney at law
                                                                             705 Second Ave.
                                                                          Seattle, WA 98104
                                                                             (206) 623-1592
